            Case 4:17-cr-00111-JM Document 791 Filed 08/19/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       No. 4:17-CR-00111-05 JM
                                               )
JOHN WEBSTER BATTON                            )


                                      MOTION TO REVOKE

       The United States of America, by and through its attorney, Cody Hiland, United States

Attorney for the Eastern District of Arkansas, and Benecia B. Moore, Assistant United States

Attorney, moves to revoke defendant John Webster Batton’s pretrial release and, in support of its

motion, states:

       1.         On May 26, 2017, the defendant was placed on pretrial release with conditions.

       2.         On July 19, 2017, a warrant for the defendant was issued in Pulaski County,

Arkansas, Circuit Court Case 60CR-15-3842.

       3.         On March 8, 2018, the defendant was arrested on the warrant noted in paragraph 2.

The defendant was also charged with obstructing governmental operations and was issued a

citation. The defendant was released on his own recognizance.

       4.         On April 19, 2018, the defendant was convicted of obstructing governmental

operations and ordered to pay a $250 fine.

       4.         On May 29, 2018, the defendant failed to appear for a scheduled court date, and

another warrant was issued.

       5.         On November 30, 2018, the probation officer contacted the defendant and directed

him to resolve the warrant.




                                                   1
             Case 4:17-cr-00111-JM Document 791 Filed 08/19/19 Page 2 of 2



        6.          On May 31, 2019, the probation officer contacted the defendant and advised of the

active warrant. The defendant was directed to resolve the warrant and was advised of the

consequences of failing to do so.

        7.          On July 12, 2019, the defendant failed to report to the probation office for a drug

test as directed.

        8.          On August 2, 2019, the defendant was arrested by the Jacksonville Police

Department on the outstanding warrant and remains detained at the Pulaski County Jail.

Revocation sentencing in state court is scheduled for August 21, 2019.

        WHEREFORE, based on the foregoing, the United States respectfully requests that a

warrant be issued as a detainer and, upon the defendant’s release from state custody, the defendant

appear before this court to show cause why his conditions of release should not be revoked.

                                                         Respectfully submitted,

                                                         Cody Hiland
                                                         United States Attorney

                                                         By: BENECIA B. MOORE
                                                         Assistant United States Attorney
                                                         Bar # 2006050
                                                         P. O. Box 1229
                                                         Little Rock, Arkansas 72203
                                                         501-340-2600
                                                         Benecia.Moore@usdoj.gov




                                                     2
